dissented, upong the ground that the election of the widow placed her, with respect to the fund, on the same footing with regard to the depreciation of it as the other parties, her claim not being sofavored in law as to entitle her under the circumstances to any superior equity; that the fund in court is not the one-third of the recognizance or any part of it for the purpose of the decision, but is the balance of the whole secured by the sale; that it is, in truth, the unpaid interest which the widow as well as those representing the heirs had allowed to accrue, and is not strictlycapital to be invested at all under the statute; and that thewaiver of the widow, being an act for her benefit or she would not have made it, placed her upon the same equality as the others, which is equity; that the language referred to in the opinion of the court has no application to a widow's status in this country, but had only reference to her freedom by the common law of England from certain duties that pertained to male owners of real estate, specified by Lord *Page 508 
Coke in his first chapter on the law of dower, and not to advantages over the husband's heirs, usually her own children; and that her surrender of her right of freehold and election to have the purchase-money of the whole secured in one recognizance, operated a consent on her part to share with the other parties entitled the risk of shrinkage of the entire fund.